Citation Nr: 1443100	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  11-32 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent for an adjustment disorder with mixed anxiety and depression.
 
2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney-at-Law


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from March 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  The Board has reviewed the physical claims file and both the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to insure a total review of the evidence.

As the Veteran has disagreed with the initial rating assigned following the grant of service connection for an adjustment disorder, the Board has characterized this issue as one of entitlement to a higher initial disability rating.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In November 2013, the Board remanded this matter for further development.  Unfortunately, this matter must once again be remanded as will be discussed below. 

Entitlement to a TDIU has been raised by the Veteran and his attorney in various writings.  The Board has recharacterized the issues on appeal to include entitlement to a TDIU.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As part of its prior remand, the Board requested that additional VA treatment records be obtained and associated with the record.  Thereafter, the Veteran was to be scheduled for an examination to determine the current severity of his adjustment disorder with mixed anxiety and depression, with the examiner being requested to review the records and to also provide a Global Assessment of Functioning (GAF) score when preparing his report.  

Although the Veteran was provided with the requested VA examination in December 2013, the examiner specifically indicated that the Veteran's e-folder (Virtual VA or VBMS) was not reviewed.  The examiner also did not provide a GAF score as was requested in the previous remand.  As such, the directives of the remand were not complied with.  As the examiner did comply with the directives of the Board remand, further action by the Board would be in violation of the holding in Stegall v. West, 11 Vet. App. 268, 270-1 (1998).

As noted above, both the Veteran and his representative have indicated that he is unable to work and that he would have been unable to work prior to his early retirement had he not been working in a sheltered environment.  This raises the issue of entitlement to TDIU.  Rice, 22 Vet. App. at 453-54.  The Veteran has not been provided adequate notice under the duty to notify of the requirements to substantiate TDIU, nor has the RO addressed TDIU in the first instance. 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran additional notice as to the issue of entitlement to TDIU.  All notification requirements and development procedures contained in 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2013); 38 C.F.R. § 3.159 (2013), must be fully met.

2.  Obtain the Veteran's VA treatment records for treatment concerning psychiatric disorders from January 2014 to the present.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.
 
3.  After obtaining the above records forward the claims file, to include all records in Virtual VA and VBMS, to the examiner who performed the December 2013 VA psychiatric examination, or a suitable substitute.  Another examination is not required; however, if the VA physician indicates that she or he cannot respond to the Board's questions without examination of the Veteran, another examination should be afforded to the Veteran.  Following a review of the entire claims file, the examiner should discuss what impact, if any, the additional treatment records have upon his previous December 2013 report.  The examiner should also assign a GAF score solely as it relates to the Veteran's service-connected psychiatric disorder and explain the meaning of the assigned score.   The examiner should also render an opinion as to whether the Veteran's service-connected psychiatric disorder renders the Veteran incapable of securing or maintaining a substantially gainful employment (without regard to his age or non-service-connected disabilities).

4.  Then, the RO should readjudicate the initial disability rating for an adjustment disorder with mixed anxiety and depression and entitlement to a TDIU on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



